Name: Commission Regulation (EEC) No 1400/84 of 18 May 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5 . 84 Official Journal of the European Communities No L 137 /7 COMMISSION REGULATION (EEC) No 1400 / 84 of 18 May 1984 on the supply of various lots of butteroil as food aid Whereas , therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 856 / 84 ( 2 ), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and organizations have requested the supply of the quantity of butteroil set out therein ; HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/ 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1984 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 90 , 1 . 4 . 1984 , p. 10 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p . 5 . (&lt;) OJ No L 196 , 20 . 7 . 1983 , p . 1 . (*) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( «) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 137/ 8 Official Journal of the European Communities 23 . 5 . 84 ANNEX Notice of invitation to tender (M Description of the lot A B 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 407 tonnes 260 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging ( 4 ) 1 1 . Supplementary markings on the packaging 'CHINA 2647 / ACTION OF THE WORLD FOOD PROGRAMME / FOR FREE DISTRIBUTION / XINGANG' SHANGHAI' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 ( b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  23 . 5 . 84 Official Journal of the European Communities No L 137 / 9 Description of the lot C 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Mozambique 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 105 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'MOZAMBIQUE 2477 PX / MAPUTO / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 137 / 10 Official Journal of the European Communities 23 . 5 . 84 Description of the lot D 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Pakistan 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 250 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'KARACHI-2483 / SUPPLIED BY THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  23 . 5 . 84 Official Journal of the European Communities No L 137 / 11 Description of the lot E F 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination ^j" Republic of India 4. Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India , (Attn Mr Chawla  Counsellor ), Chaussee de Vleurgat 217 , B-1050 Bruxelles ( tel . ( 02 ) 640 91 40 ; telex 22510 INDEMB B) 6 . Total quantity 700 tonnes 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 July 1984 Before 15 August 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 July 1984 Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  No L 137 / 12 Official Journal of the European Communities 23 . 5 . 84 Description of the lot G 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination ^ Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India , (Attn Mr Chawla  Counsellor), ChaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles ( tel . ( 02 ) 640 91 40 ; telex 22510 INDEMB B) 6 . Total quantity 500 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 20 kilograms 1 1 . Supplementary markings on the packaging 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 July 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  23 . 5 . 84 Official Journal of the European Communities No L 137/ 13 Description of the lot H I K 1 . Programme 1982 ( a) legal basis Council Regulation (EEC) No 1039 / 82 (b ) purpose Council Regulation (EEC ) No 1040 / 82 2 . Recipient 3 . Country of destination } Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India , (Attn Mr Chawla  Counsellor), Chauss6e de Vleurgat 217 , B-1050 Bruxelles ( tel . (02 ) 640 91 40 , telex 22510 INDEMB B) 6 . Total quantity 994 tonnes 400 tonnes 300 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch British French 9 . Specific characteristics  0 . Packaging 20 kilograms 1 . Supplementary markings on the packaging 'BOMBAY / 'CALCUTTA / 'MADRAS / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 2 . Shipment period Before 15 July 1984 3 . Closing date for the submission of tenders 4 June 1984 4 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders &gt; Before 31 July 1984 11 June 1984 5 . Miscellaneous  No L 137 / 14 Official Journal of the European Communities 23 . 5 . 84 Notes: 0 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . ( 4 ) In new, bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms (to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof.